FILED
                                                                   SEPTEMBER 20, 2016
                                                                  In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division Ill




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In the Matter of the Postsentence Review      )
of                                            )         No. 33816-9-111
                                              )
ANITAJ. RADY.                                 )         UNPUBLISHED OPINION
                                              )

       SIDDOWAY, J. -The Department of Corrections petitions for postsentence review

of the sentence imposed on Anita Rady in State v. Rady, Garfield County Superior Court

cause no. 15-1-00002-4, which it contends violates RCW 9.94A.589(1)(c). We agree and

remand the case with directions to correct the sentence and to permit Ms. Rady to

withdraw her guilty plea should she elect to do so.

                    FACTS AND PROCEDURAL BACKGROUND

       In July 2015, Anita Rady pleaded guilty to eight crimes, including two counts each

of theft of a firearm and unlawful possession of a firearm in the second degree. In

accordance with her plea agreement with the State, the judgment and sentence provides

that all sentences run concurrently except for the two sentences for theft of a firearm,

which run consecutively.

       The Department determined in August 2015 that the sentence violated RCW

9.94A.589(l)(c)'s requirement that consecutive sentences be imposed for each conviction

for unlawful possession of a firearm in the first or second degree and for each theft of a
No. 33816-9-III
In re Postsentence Review of Rady


firearm conviction. It sought to have the Garfield County prosecutor request amendment

of the sentence. When its efforts proved unsuccessful, it filed a petition with this court

for review pursuant to RCW 9.94A.585(7).

       Ms. Rady's response to the petition agrees that her sentence is illegal. She argues

that its illegality was overlooked by the parties and the court, she was not informed that a

direct consequence of the plea could be a finding of illegality and court-ordered

correction, and her plea was therefore involuntary, creating a manifest injustice. She asks

us to remand the matter to the superior court to allow her to withdraw her guilty plea.

       The State responds that it did not seek to correct the sentence because had it done

so, Ms. Rady would have grounds for withdrawing her guilty plea. It argues that a

sentencing court may depart from a statutory requirement that sentences be served

consecutively by imposing an exceptional sentence. While conceding that Ms. Rady's

judgment and sentence does not purport to be an exceptional sentence, it argues that the

form of the judgment and sentence is not fatal because it is apparent that an exceptional

sentence is what the parties and the court intended.

                                          ANALYSIS

       Under RCW 9.94A.585(7), the Department may petition for review of a sentence

committing an offender to the custody or jurisdiction of the Department. "The review

shall be limited to errors of law." Id.




                                             2
No. 33816-9-111
In re Postsentence Review ofRady


       All parties agree that under RCW 9.94A.589(l)(c) sentences for theft of a firearm

and unlawful possession of a firearm must run consecutively. Yet Ms. Rady's sentence

provides that her terms of confinement for unlawful possession of a firearm shall be

served concurrently with those for other counts. The sentence, being contrary to law,

cannot be enforced. State v. Barber, 170 Wash. 2d 854, 870, 248 P .3d 494 (2011 ).

       A sentencing court may depart from RCW 9.94A.589(l)(c)'s requirements for

consecutive sentencing by imposing an exceptional sentence. RCW 9.94A.535 ("A

departure from the standards in RCW 9.94A.589 (1) and (2) governing whether sentences

are to be served consecutively or concurrently is an exceptional sentence subject to the

limitations in this section."). In imposing an exceptional sentence, the court must make

findings of fact justifying a departure from the standard range. Id. Although such

findings are lacking here, the State argues that their absence is not fatal, citing In re Pers.

Restraint ofFinstad, 177 Wn.2d 501,301 P.3d 450 (2013).

       Finstad was a collateral attack on four judgments and sentences entered as the

result of a plea agreement, which illegally imposed consecutive sentences for two counts

required by statute to be served concurrently. The petitioner argued that the judgments

and sentences were facially invalid and sought an order requiring them to be corrected to

reduce his period of total confinement. The Supreme Court agreed they were illegal,

thereby entitling Mr. Finstad to review under RCW 10.73.090, but held that overcoming

that procedural bar to collateral relief "by itself, does not entitle a petitioner to relief. A

                                                3
No. 33816-9-111
In re Postsentence Review of Rady


petitioner must also meet the substantive common law requirements articulated in [In re

Pers. Restraint o!J Cook, 114 Wn.2d [802, 810-12, 792 P.2d 506 (1990)]." Finstad, 177
Wash. 2d at 508. Because a trial court's failure to make findings supporting an exceptional

sentence is nonconstitutional error, Mr. Finstad was required to establish he had suffered

from a complete miscarriage of justice and show actual and substantial prejudice flowing

from that error. Id. Looking beyond the four comers of the judgments and sentences, the

court held that Mr. Finstad could not show that holding him to his plea agreement would

result in actual and substantial prejudice. Id. at 509.

       The Department's right to review of Ms. Rady's sentence is not subject to the

same standard. Rather, our review is "limited to errors of law." RCW 9.94A.585(7).

Finstad is inapposite.

       Turning to Ms. Rady's requested relief, it is undisputed she was misinformed as to

a direct consequence of her plea, rendering her plea invalid. Barber, 170 Wash. 2d at 858

(citing State v. Turley, 149 Wash. 2d 395, 399, 69 P.3d 338 (2003)). "Where the parties

have agreed to a sentence that is contrary to law, the defendant may elect to withdraw

[her] plea." Id. at 873.

       We remand to the Grant County Superior Court, directing it to correct the sentence

and to permit Ms. Rady to withdraw her plea of guilty to the eight counts charged in

cause no. 15-1-00002-4 should she elect to do so.




                                              4
No. 33816-9-111
In re Postsentence Review ofRady


      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                                   ?zcllow~.}--
                                                siddoway, J.

WE CONCUR:




                                                Pennell, J.




                                           5